Title: To John Adams from Louisa Catherine Johnson Adams, 16 April 1819
From: Adams, Louisa Catherine Johnson
To: Adams, John





Washington 16 April 1819


Yes! my Dear Sir, was my mind sufficiently strong, or capacious, to understand, or even to comprehend, the study of antient and modern philosophy I am certain I should derive very great advantage from that study—but you certainly forgot when you recommended it, that you were addressing one of the weaker Sex, to whom Stoicism would be both unamiable and unnatural, and who would be very liable in avoiding Sylla, to strike upon Charybdis—or to speak without metaphor, to rush into Skepticism—have you perceived any thing like fatalism in my letters? I am unconscious of it, tho’ I fear their may sometimes be a little inclination towards it. The Woman you selected for your Wife was so highly gifted in mind, with powers so vast, and such quick and clear perception, altogether so superior to the general run of females, that you have perhaps formed a too enlarged opinion of the capabilities capacities of our Sex, and having never witnessed their frailties, are not aware of the dangers to which they are exposed by acquirements above their strength—The systems of the Antients has been have been quite out of my reach, excepting the Dialogues of Plato which Mr. A— recommended to me last year, and which I read attentively. I cannot say I am entirely unacquainted with their different theories, but that acquaintance has been too superficial, to be make them well understood, and I have been too much inclined to view them as difficult of practice, and not tending much to the real benefit of mankind—With the modern Philosophers, I have become more intimate, if I may make use of such a word, speaking of works which I have read, but which I could not understand, or digest—Lock has puzzled me, Berkley amused me, Reid astonished me, Hume disgusted me, and Tucker either diverted me or set me to sleep—This is a very limitted sort of reading, and you will laugh at my catalogue of names which who have at best I believe but little title to the rank of Philosophers, or at least they must come in at the fag end—I have dipped into others, and thrown them aside but I have never seen any thing that could satisfy my mind, or that could compare with the chaste and exquisitevely simple doctrines of Christianity—I fear you will find this Letter more extravagant than any you have ever received from me—but I have made it a rule to follow where the current of my dear carried me, and to give them to you in a perfect undress. My reading has been too general and too diffuse to be very beneficial and—French authors have occupied my attention the largest portion of my life, and but their venom was destroyed, by the events which were continually passing, almost before my eyes, and which shewed how wretched the was the practice resulting from such theories!—You my Dear Sir have ever possessed a nature too ardent, too full of benevolent feelings to all your race; with a mind too noble, and a capacity too enlarged, to sink into the cold and thankless state of Stoicism—Your heart is too full of all the generous and kindly affections, for you ever to acquire such a cold and selfish doctrine. No! my Dear Sir it was, it is impossible!—look at your past life, retrace all the eminent services you have rendered to your Country, and to mankind; and if you you by unforseen and uncontroulable events, have been prevented your from doing all you wished, all you desired, towards promoting their felicity, let their unequaled prosperity (in producing which you had so large a share) soothe your latest hours, and cheer your heart with the conviction, that to you in a great measure they owe it, and this sentiment alone will be sufficient reward—I sat out in life with the most elevated notions of honour and principle; ere I had entered it fairly my hopes were blasted, and my ideas of mankind, that is all the favourable ones almost, were suddenly chilled, and I was very near forming the horrid, and erronious opinion, that no such thing no virtue existed—This was a dreadful doctrine at the age of little more than twenty—but it taught me to reflect and not to “build my house in the Sand” my life has been a life of changes, and I have early accustomed myself to the idea of retirement. The nature of our Institutions, the various turns of policy to which an elective government is ever liable, has long occupied my thoughts, and I trust I may find strength to sustain any of the changes, which may be in store for me, with fortitude dignity and I trust cheerfulness—To these changes I can never attach the idea of disgrace, popular governments are peculiarly liable to factions, to cabals, to intrigue, to the juggling tricks of party, and the people may often be deceived for a time, by some fair speaking demagogue—but they will never be deceiv’d long, and though they may in a moment of excitement, sanction an injustice towards an old and faithful Servant they apprecate his worth and hand his name down with honour to their posterity, even though that “name may not be agreeable to the fashionables” It is one which I take a pride in bearing, and one that I hope and pray my children may never dishonour—
What you say concerning the Florida’s is I believe universally allowed, and as to the effect upon the name, why it is of little importance, provided the substance is left and the act undeniable—There is the Land, let the land speak. I can safely swear as an individual I never set my heart on what the world deem a great reward—I am too well assured “that uneasy lies the head that wears a Crown” and the Station is too full of thorns to render it very desirable—I have no relish for being absolutely crucified for the sake of a short pre-eminence—You have I suppose seen the correspondence between Genl Scott and old Hickory? How do you like the Epistle’s of the former?—What do you think of De Wit Clinton’s reply to the charge insinuated against him?—We hear of nothing but complaints of the times and our Commercial world are in great distress—In Baltimore that piratical City where the South American privateers owned and fitted out by native Citizens in the  face of the public and committing depredations on the property of their fellow Citizens) their are failures every day and it is said the mischief will extend to all parts of the Union—
In Virginia Mr. Bailey a man who broke out of the Jail in this City has offered himself to as a candidate for Congress telling the electors telling that he would take only six dollars a day as he thinks eight too much because if he found his pay insufficient he would play and by this means insure himself a living—That he had often played with their late Member and with many of the most distinguished Members of Congress who used to send for him to play with them—Such things are—
Adieu my dear Sir Susan is as well as in her melancholy situation we could wish. I attended the funeral yesterday and she is coming to stay with me—
I will perhaps be better to burn my journal?—






